Citation Nr: 1230742	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2011.

In an April 2012 rating decision, the RO granted service connection for right ankle calcaneal spur and assigned an initial 10 percent rating, effective March 30, 2005, the date of receipt of the Veteran's original claim.  The grant of service connection for a right ankle disorder constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDING OF FACT

A chronic sinus disorder, to include allergic rhinitis and any sinusitis, was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2005 a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In May 2006, the Veteran was issued notice of the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the February 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains private treatment records dated in September 1999 from Hugh N. Hazenfield, M.D.; records from Total Family Care Clinic dated in 2005; and VA outpatient treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in April 2011 pertaining to his sinus claim.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In March 2005, the Veteran filed a claim of service connection for sinus disability.

An April 1966 service treatment record reflects an assessment of probable sinusitis.  An October 1967 examination performed for separation purposes reflects that the Veteran's 'sinuses' were clinically evaluated as normal.  An October 1967 Report of Medical History completed by the Veteran for separation purposes reflects that he checked the 'No' boxes for 'sinusitis' and 'chronic or frequent colds.'  

A September 1999 private treatment record reflects diagnoses of possible chronic sinusitis and allergic rhinitis.

The Veteran reportedly underwent sinus surgery in 2004 or 2005.

An October 2005 VA outpatient treatment record reflects an assessment of chronic sinusitis.  Subsequent treatment records reflect treatment for sinusitis and allergic rhinitis.  

An April 2011 VA examination report reflects the Veteran's report of itchy watery eyes and nasal congestion/drainage which began in Germany and had worsened over the years.  He has tried over-the-counter medication.  Allergy testing showed multiple allergens.  A CT sinus did not show acute or chronic sinusitis.   There was a small retention cyst in the right maxillary sinus.  The examiner diagnosed allergic rhinitis, right maxillary sinus mucus retention cyst.  The examiner opined that the Veteran's allergic rhinitis, mucus retention cyst is not caused by or a result of in service treatment for sinusitis.  The examiner stated that allergic rhinitis is a chronic medical problem that the Veteran has had for years.  His current symptoms are likely a result of his chronic allergic rhinitis and are not due to inservice treatment.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for a sinus disability, to include allergic rhinitis.  As detailed, service treatment records reflect on one occasion the Veteran complained of symptoms were assessed to be probable sinusitis.  On separation, however, over a year later his sinuses were clinically evaluated as normal by trained medical personnel and the Veteran voiced no complaints related to his sinuses or any associated symptoms.  Post-service treatment records do not reflect assessments of sinusitis and allergic rhinitis until January 1999, thus over 31 years after separation from service.  Thus, the record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the VA examiner indicated that the Veteran does not exhibit radiographic evidence of sinusitis and that allergic rhinitis is not due to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his disability and service.  In adjudicating this claim, the Board must assess the competence and if appropriate, the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology in service and since that time.  But there is a lack of continuity of symptomatology in light of the sole incident of sinusitis in service, a negative separation examination with no subjective complaints, and a lack of complaints or treatment documented until over 31 years after separation from service.  The Veteran specifically denied sinus or upper respiratory problems on his Report of Medial History at service discharge.  Current assertions offered in support of his claim are less credible than statements offered at the time of separation.  His current statements are entitled to less probative weight.  Moreover, the Veteran is not competent to relate current disability with sinus problems in service that were attributed to a different disability.  The Veteran is not a medical provider with medical expertise so as to diagnose his current sinus disability and relate his symptoms to symptoms he experienced in service.  Given the medical complexity of the matter at hand, medical expertise is required.  In any event, as detailed, a VA examiner reviewed the claims folder and determined that it was not likely that his current allergic rhinitis is due to service.  The Board has weighed the Veteran's assertions as to in-service and post-service symptomatology, with the medical evidence, to include service treatment records, VA and private treatment records, and the VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  Chronic sinus problems were not diagnosed until over three decades after separation from service.  The clinical and documentary evidence post service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's sinus disability, to include allergic rhinitis, is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a sinus disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


